DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 35, 59, 61, (5/4/2022), and previously presented claims 57-58, 60, 62, are pending and under consideration by the Examiner.  
Claims 1-34, and 36-56 have been canceled.  

3.	Receipt of Applicant's arguments and amendments filed on 5/4/2022 is acknowledged.
  
4.	The following previous rejections and objections are withdrawn in light of Applicant’s amendments filed on 1/26/2022:
(i)	the rejection of claims 35, 57, and 61-62   under 35 U.S.C. 112, second paragraph.
Applicant's arguments with respect to claims 35, 57, and 61-62  have been considered but are moot in view of the new ground(s) of rejection over claims 35, 57-58; and
(ii)	the rejection of claims 35, 58-59, and 61 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/128806.



5.	Applicant's arguments filed on 5/4/2022 have been fully considered and were persuasive in part. The new issue is stated below.

Claim rejections-35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6a.	Claims 35, and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 35, line 7, is unclear because it recites “an amino acid sequence as set forth in SEQ ID NO:7”, rather than the proper “the amino acid sequence set forth in SEQ ID NO:7”. Appropriate correction of the claim is required.	
	Claim 58 is vague and indefinite because it recites “has the amino acid sequence of SEQ ID NO:6 or SEQ ID NO:7”. However, the positions of the amino acid substitutions recited in independent claim 35 are numbered with respect to wild-type human IL-7 without the signal sequence.
	Claim 57 is rejected as vague and indefinite insofar as it depends on the above rejected claim 35 for its limitations.
Conclusion 
Claims 35, 57-58, are rejected.
Clams 59-62 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646